NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


VENECIA DEPAULA,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-1216
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser, Judge.

Venecia Depaula, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.